DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: exhaust mechanism in claims 1 and 4-6; and flow direction regulator in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, specifically, the exhaust mechanism is interpreted as being an exhaust pipe (reference number 50) as seen in Figures 2, 4, and 5 and equivalents thereof; and the flow direction regulator is interpreted as being an t-shaped object that changes the direction of the gas flow (reference number 60 in Figures 4 and 5 and Paragraph 0101) and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizu et al, US Patent Application Publication 2011/0318489 A1, in view of Hirose et al, US Patent Application Publication 2013/0149874 A1.
Regarding claims 1 and 12, Ishizu et al teaches a film-forming device 202 comprising: a chamber 205 capable of maintaining vacuum therein; a workpiece holder 217 that is constructed to align and hold workpieces 200 to be processed in multiple stages such that main surfaces of the workpieces are oriented in a vertical direction relative to a central axis of the chamber (Figure 2); a deposition material supply pipe 232b positioned to supply a deposition material into the chamber; and an exhaust mechanism 2310 that exhausts gas from the chamber, wherein in a cross section of the chamber in a direction parallel to the main surfaces of the workpieces, the exhaust mechanism is located on a side opposite to an opening direction of gas outlets of the deposition material supply pipe (Figure 3), and a total gas flow from the deposition material supply pipe, is symmetric about a centerline of the chamber parallel to the vertical direction of the main surfaces of the workpieces (Figure 3).  
Ishizu et al differs from the present invention in that Ishizu et al does not teach a modifier supply pipe positioned to supply a modifier into the chamber and a carrier gas supply pipe positioned to supply a first carrier gas into the chamber.
Hirose et al teaches a gas supply system that includes: a deposition material supply pipe 249a positioned to supply a deposition material into the chamber; a modifier 
The motivation for adding a modifier supply pipe and an inert gas supply pipe to the apparatus of Ishizu et al is to supply a modifier gas and an inert gas to the chamber as taught by Hirose et al.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the modifier supply pipe and an inert gas supply pipe to the apparatus of Ishizu et al as taught by Hirose et al.
Regarding claims 2 and 9, Hirose et al teaches that the deposition material supply pipe 249a is constructed to supply a first mixed gas of the deposition material (via pipe 232a) and a second carrier gas (via pipe 232f) into the chamber, the modifier supply pipe is constructed to supply a second mixed gas of the modifier (via pipe 232b) and a third carrier gas (via pipe 232g) into the chamber, and the deposition material supply pipe, the modifier supply pipe, and the carrier gas supply pipe are configured to constantly supply the first, second, and third carrier gases, respectively, into the chamber.  
The Examiner notes that the limitation “the deposition material supply pipe, the modifier supply pipe, and the carrier gas supply pipe are configured to constantly supply the first, second, and third carrier gases, respectively, into the chamber” is an intended use of the apparatus and the apparatus of Hirose et al or Ishizu et al and Hirose is capable of functioning in the claimed manner.
Regarding claims 3 and 10, Hirose et al teaches that the first, second, and third carrier gasses are a same type of carrier gas (Paragraph 0062).  

Regarding claim 5, Ishizu et al teaches that an opening area of an air inlet of the exhaust mechanism is larger than an opening area of each gas outlet of the deposition material supply pipe, the modifier supply pipe, and the carrier gas supply pipe. (Figure 3)  
Regarding claim 5, Hirose et al teaches that an opening area of an air inlet of the exhaust mechanism is larger than an opening area of each gas outlet of the deposition material supply pipe, the modifier supply pipe, and the carrier gas supply pipe. (Figure 1)  
Regarding claim 6, Ishizu et al teaches a flow direction regulator 206 that changes a direction of gas flow from the deposition material supply pipe, the modifier supply pipe, and the carrier gas supply pipe toward the exhaust mechanism.  
Regarding claim 7, Ishizu et al teaches that the chamber is cylindrical.  (Figure 3)
Regarding claim 8, Hirose et al teaches the deposition material supply pipe a left side of the centerline of the chamber, the modifier supply pipe includes a first modifier supply pipe positioned on the right side of the centerline of the chamber, and the carrier gas supply pipe includes a first carrier gas supply pipe positioned on the left side of the centerline of the chamber.  It would be obvious to duplicate each gas supply such that the deposition material supply pipe includes a first deposition material supply pipe In re Harza (124 USPQ 378) that the duplication of parts is obvious. (See MPEP 2144)
Regarding claim 11, Hirose et al teaches that the deposition material supply pipe is positioned on a right side of the centerline of the chamber, and the modifier supply pipe is positioned on a left side of the centerline of the chamber.  
Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive.  
Regarding the arguments directed to the limitation “the exhaust mechanism is located on a side opposite to an opening direction of gas outlets”, the Examiner disagrees for the following reasons: 
While the arguments are correct in describing a location of the exhaust mechanism as seen in Figure 4, it is not the only location described by the limitation. The term also reads on the placement of the exhaust mechanism of Ishizu et al shown in Figure 3A. The exhaust mechanism 2310 is also located on a side opposite to an opening direction of gas outlets. 
The term “side opposite” is not the same as the term “opposite side”. Applicant has used the term “opposite side” throughout the argument.
Opposite is a relative term and is dependent on the specific structure it is being used to describe. If “opposite” is tied to a specific object, such as a pipe, it can very specific. For example, the side of the pipe opposite to a plurality of gas outlets is very specific and limited because it is tied to the structure of the pipe.
Allowable Subject Matter
The Examiner notes that the structure shown in Figure 4 is not taught or suggested in the art and the claims would be allow if claims 1 and 12 were amended to overcome the “side opposite” problem noted above. Applicant is invited to contact the Examiner to discuss an amendment that would resolve the problem and place the case in condition for allowance. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/Jeffrie R Lund/Primary Examiner, Art Unit 1716